The Opinion of the Court was delivered by Treat, C. J. The question is made whether this appeal is pending in this Court. The case originated in the Third Grand Division, but the appeal was prayed and the bond filed prior to the first of April, 1848, the day on which the new Constitution went into operation. The appeal was perfected by the filing of the bond, and the case was from that time pending in the Supreme Court. The division of the State into judicial districts does not affect cases pending in the Supreme Court when the Constitution took effect. Such cases are still pending in this Court, and must here be disposed of. The Schedule to the Constitution provides, that all suits and proceedings pending in the Supreme Court on the first Monday in December, 1848, “shall be finally adjudicated where the same may be pending.” All cases removed to the Supreme Court by appeal or writ of error since the first of April, 1848, necessarily go to to the Court held in the Division in which the same were decided, unless the parties, by consent, send them to the Court in the adjoining Division. Motion alloioed.